Citation Nr: 0739699	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-13 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD), for the period prior 
to March 24, 2005.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 rating decision in which the RO, inter 
alia, granted service connection and assigned a 30 percent 
rating for PTSD, effective May 1, 2002.  In September 2002, 
the veteran filed a notice of disagreement (NOD) with the 
initial 30 percent rating assigned.  In October 2002, the RO 
issued the veteran a statement of the case (SOC).  In 
November 2002, the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals).  

In February 2003, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  

A May 2003 rating decision granted a higher initial rating of 
50 percent for PTSD, effective May 1, 2002.  A May 2005 
rating decision granted the maximum rating of 100 percent for 
PTSD, effective March 24, 2005.  

In January 2007 the Board remanded the claim for a higher 
initial rating for PTSD to the RO via the Appeals Management 
Center (AMC) for further development.  After completing all 
requested action, the RO continued to deny an initial rating 
in excess of 50 percent (as reflected in the April and 
September 2007 supplemental SOCs (SSOCs)) and returned the 
matter to the Board for further appellate consideration.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
PTSD, the Board has characterized the issue on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although a higher initial rating for PTSD has been 
assigned, because a higher initial rating is available, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claim for a higher rating remains 
viable on appeal.  Id.; see also AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

In his November 2002 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  A February 2006 letter notified the 
veteran that his hearing was scheduled in April 2006; this 
letter was not returned by the U.S. Postal Service as 
undeliverable.  The record reflects that the veteran failed 
to report for his scheduled hearing.  He has not requested 
rescheduling of the hearing.  As such, the hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2007).  

As a final preliminary matter, the Board notes that in 
January 2007, the Board also remanded a claim for service 
connection for hepatitis C for further development.  In an 
August 2007 rating decision, the RO granted service 
connection for hepatitis C.  Such action constitutes a full 
grant of the benefit sought with respect to that claim.  
Hence, the only matter remaining on appeal is the claim for a 
higher initial rating for PTSD.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  For the period prior to March 24, 2005, the veteran's 
PTSD was manifested by nightmares, intrusive thoughts, 
violent outbursts and confrontations, depressed mood, social 
isoloation, and suicidal and homicidal ideations; these 
symptoms are indicative of occupational and social impairment 
with deficiencies in most areas.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 70 percent rating for 
PTSD, for the period prior to March 24, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9411 
(2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, March 2005 and February 2007 post-rating 
letters provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for a higher rating for PTSD, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence would be obtained by VA.  These 
letters specifically informed the veteran to submit any 
evidence in his possession pertinent to the claim.  Further, 
the October 2002 SOC set forth the criteria for all higher 
ratings for PTSD, and the February 2007 letter provided the 
veteran with general information pertaining to the assignment 
of disability ratings and effective dates, as well as the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of each notice described above, and 
opportunity for the veteran to respond, the April and 
September 2007 SSOCs reflect readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
VA and private treatment records, and the report of VA 
examination conducted in June 2002.  Also of record is the 
transcript of the February 2003 DRO hearing, as well as 
various written statements provided by the veteran, and by 
his agent, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

As noted above, the veteran has been assigned an initial 50 
percent disability rating for PTSD pursuant to Diagnostic 
Code 9411.  However, the actual criteria for rating the 
veteran's disability is set forth in a General Rating Formula 
for evaluating psychiatric disabilities other than eating 
disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long and short-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of  
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social  
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which  
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including  
work or work like setting); inability to establish and  
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and  
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

During the period from the grant of service connection, May 
1, 2002, through March 23, 2005, the veteran received VA 
treatment for PTSD and was afforded a VA examination in June 
2002.  

During the June 2002 VA examination, the veteran described 
his combat experiences in Vietnam, and reported that he 
reexperienced these events in nightmares, which had recently 
been occurring almost every night, but generally occurred 
sporadically.  He described intrusive thoughts about Vietnam, 
sometimes occurring daily, and reported some anxiety at 
reminders of Vietnam.  He denied flashbacks, but reported 
avoidance symptoms, including avoiding blood and hospitals in 
general.  He denied avoiding talking or thinking about 
Vietnam, but reported some emotional numbing and social 
isolation.  He had a sense of foreshortened future, but 
denied a loss of interest in previously important activities.  
He did have flattened affect and hyperarousal symptoms.  He 
slept poorly and had increased startle response.  The veteran 
reported frequent and sometimes violent outbursts, 
significant hypervigilance, poor daytime concentration, and 
strong physiological response to reminders of Vietnam.  He 
added that he had been clean and sober for six years.  While 
he reported depressed mood with lethargy, poor sleep, 
psychomotor retardation, anhedonia, guilt, and poor 
concentration, he denied suicidal and homicidal ideation, 
hallucinations, and delusions.  The examiner noted that the 
veteran had no symptoms consistent with panic disorder and no 
symptoms consistent with obsessive-compulsive disorder.  

Regarding the veteran's employment history, the examiner 
noted that the veteran was not working, but that he was 
currently on disability from the police force because of knee 
injuries.  He had worked on the police force for 11 years, 
after which he obtained a Bachelor's degree in nursing; he 
indicated that he could not continue with that career because 
of his PTSD symptoms, including poor interpersonal 
relationships, frequent angry outbursts, and trouble with 
authority figures.  The examiner further noted that the 
veteran was divorced and had no children, and that he 
currently lived with a woman for the past 10 years.  

On mental status examination, the veteran was mildly 
disheveled.  His speech was normal in tone, volume, and rate.  
He was calm and cooperative throughout the interview.  Mood 
was depressed and affect was restricted.  Thought process was 
logical and goal directed.  Thought content revealed no 
hallucinations, delusions, or current active suicidal or 
homicidal ideation.  Judgment and insight were noted to be 
fair to poor.  Cognitive examination was intact.  The 
examiner rendered Axis I diagnoses of PTSD and major 
depressive disorder, secondary to PTSD, and assigned a GAF 
score of 55.  The examiner noted that the veteran had severe 
symptoms of PTSD which made it difficult for him to obtain or 
keep a job.  

During the February 2003 DRO hearing, the veteran reported 
that he was taking medication for anxiety.  He reported that 
he mostly stayed in the house, and no longer attended 
Alcoholics Anonymous meetings.  The veteran stated that he 
thought he was handling his PTSD pretty well.  In this 
regard, he stated that he had bought a coffee shop in April 
2002, and had hired several people to work on rehabilitating 
the shop, which he planned to operate, but that it was burned 
out in September, before it was ever opened for business.  
The veteran had a confrontation with two men trespassing on 
the property a couple of weeks after the fire, and he stuck a 
gun in one of the men's ears and was ready to pull the 
trigger, but did not, and went to VA for help.  He reported 
that he was hospitalized for eight days.  He added that he 
saw a psychiatrist and psychologist at least once or twice a 
month at VA, and that his last GAF score was 40.  He added 
that his girlfriend did not sleep with him because he had 
strangled her a couple of times in his sleep. 

Regarding treatment, the veteran indicated that he was not 
receiving any treatment for PTSD at the time of the June 2002 
VA examination, but that he resumed treatment in October 
2002.  He reported that his typical day was spent at home, 
adding that, since the confrontation in the coffee shop, he 
did not want to go outside, and that he had been in a few 
incidents of violence since then.  He described difficulty 
sleeping, due to both insomnia and breathing problems.  

Records from the veteran's October 2002 VA inpatient 
treatment reflect that he presented with increasing 
depression, suicidal ideation, anger, and homicidal thoughts.  
He reported that his coffee shop and apartment were burned 
(he believed intentionally) and that he had become 
increasingly angry and confrontational with strangers, having 
beat someone with a gun for trespassing on his property two 
days earlier.  He described himself as increasingly depressed 
with worsening insomnia.  He reported that his girlfriend of 
20 years, with whom he lived, had locked his guns away from 
his reach.  

On mental status examination, the veteran was cooperative, 
with direct eye contact, and was well-groomed.  Speech was 
normal rate and tone, and there was no psychomotor 
retardation or agitation.  Mood was depressed and affect was 
restricted and dysphoric.  He denied audio or visual 
hallucinations or current suicidal or homicidal ideations.  
Thought processes were linear and goal-directed.  The veteran 
was alert and oriented times three, with judgment an insight 
intact.  The Axis I impression was PTSD, major depressive 
disorder versus acute stress disorder, and polysubstance 
abuse, in remission.  A GAF score of 40 was assigned.  

After two days of inpatient treatment, the veteran indicated 
that he felt better, and no longer felt homicidal or 
suicidal, though he felt stressed.  The impression continued 
to include a diagnosis of PTSD and assigned a GAF score of 
40.  On mental status examination on the date of discharge, 
the veteran was cooperative, engaging with direct eye 
contact, with speech normal in rate and rhythm, but flat in 
tone.  There was no psychomotor retardation or agitation.  
Mood was depressed, and affect was restricted and dysphoric.  
Thought content revealed suicidal and homicidal ideation, but 
no intent, and the veteran was able to contract for his 
safety and the safety of others.  Thought processes were 
goal-directed, with no loosening of associations, 
tangentiality, or circumstantiality.  He was alert and 
oriented to person, place, and recent events, with intact 
judgment and insight.  At discharge, the veteran indicated 
that he did not plan to look for trouble, and he denied 
suicidal or homicidal ideations, delusions, and audio or 
visual hallucinations.  

During VA follow-up outpatient treatment in October 2002, the 
veteran described PTSD symptoms of anger, homicidal and 
suicidal ideation, anxiety attacks, insomnia, flashbacks, 
nightmares, and intrusive thoughts.  On examination, the 
veteran was cooperative, with no agitation, retardation, or 
thought disorder.  Mood and affect were depressed and 
judgment and insight were intact.  The Axis I diagnosis was 
PTSD and a GAF score of 50 was assigned.  

During VA treatment the following month, the veteran reported 
that he and his girlfriend were getting along, and he denied 
suicidality, but reported that he could be homicidal at 
times, and thought of getting the police to kill him, rather 
than doing it himself.  On examination, the veteran was 
alert, responsive, and spoke easily and directly.  He was 
appropriate in speech, dress, and manner.  He acknowledged 
intermittent anger and homicidal ideation when aroused, but 
denied any currently.  He was oriented, was not having audio 
or visual hallucinations, and was not psychotic.  The 
diagnosis was PTSD and a GAF score of 35 was assigned.  Later 
in November 2002, the veteran described two altercations 
since his last visit, punching one man and threatening 
another, but he denied suicidal or homicidal ideation.  Mood 
and affect were neutral and there was no thought disorder.  

A record of VA treatment in December 2002 reflects that the 
veteran was in no distress, and was avoiding confrontation by 
withdrawal and isolation to his home.  On examination, he was 
appropriate in speech, dress, and manner, and was not 
suicidal, homicidal, or psychotic.  The diagnosis was PTSD 
and a GAF score of 50 was assigned.  

In connection with VA treatment in January 2003, the veteran 
reported that he remained isolated and withdrawn at home to 
avoid confrontation and anger.  He lived with and was getting 
along well with his girlfriend.  On examination, he was 
oriented and not suicidal, homicidal, or psychotic.  The 
diagnosis was PTSD and a GAF score of 40 was assigned.  Later 
that month the veteran appeared comfortable and was 
responsive, talkative, and oriented.  He was not suicidal, 
homicidal, or psychotic.  The diagnosis was PTSD and a GAF 
score of 50 was assigned.  

On examination in February 2003, the veteran was alert, open, 
direct, responsive, and cooperative.  He appeared in no 
distress and had no signs of depression or suicidal or 
homicidal ideation, or audio or visual hallucination.  He was 
not psychotic.  The examiner diagnosed PTSD and assigned a 
GAF score of 45.  In March 2003 the veteran described an 
altercation with an intoxicated younger brother, as well as 
poor sleep and irritable mood, but he denied suicidal or 
homicidal ideation and audio or visual hallucinations.  

In connection with treatment by psychologist in April 2003, 
the veteran reported that he got into a confrontation with 
another driver, whom he described as an Arab, and that he got 
out of his car and broke the man's brake lights before the 
man took off.  During treatment with his physician the 
following day, the veteran noted improvement in mood and 
ability to control outbursts since the addition of citlaopram 
a month earlier.  He appeared relieved to have a way to 
control rage when needed.  He denied suicidal and homicidal 
ideations and audio and visual hallucinations.  The 
impression was PTSD, rage, impulsivity, depression, with 
apparent positive initial response to SSRI without adverse 
side effects.  The GAF score of 45 was continued during brief 
follow-up treatment in June 2003.  During mental health 
treatment in December 2003, the veteran reported a 
confrontation and near-altercation, but that he was able to 
choose to walk away from overt violence.  

In February 2004, the veteran reported that someone had again 
tried to burn down his property, which he had been 
renovating.  He stated that he and his girlfriend and 
daughter had moved into the property.  On examination, there 
were no signs of suicidal or homicidal ideation, audio or 
visual hallucinations, or psychosis.  The diagnosis was PTSD 
and a GAF score of 48 was assigned.  

During treatment in April 2004, the veteran described a 
confrontation with his girlfriend, after which she walked 
out.  He reported that he thought about retaliating by 
shooting himself in the head, but then decided against it.  
On examination, he was alert and talkative and appeared 
oriented and in no distress, as he had made up with his 
girlfriend.  There were no signs of suicidal or homicidal 
ideation, audio or visual hallucinations, or psychosis.  The 
diagnosis was PTSD and a GAF score of 45 was assigned.

On March 2005 VA examination to evaluate PTSD, the veteran 
reported that his sleep and anxiety had gotten worse over the 
past two years.  The examiner noted that, on clinical 
evaluation, the veteran had increased intensity and frequency 
of symptoms related to re-experiencing the stressor, an 
increased level of avoidance, and increased symptoms of 
arousal.  He also had longstanding depressive symptoms and 
recurrent thoughts of suicide.  The Axis I diagnoses were 
PTSD, severe, recurrent; major depressive disorder, moderate;  
and opiate dependence, in full remission.  The examiner 
assigned a GAF score of 42.  [The Board notes that, in the 
May 2005 rating decision, the RO granted an increased rating 
of 100 percent for PTSD, effective from the date of this 
examination.]  

The aforementioned evidence reflects that the symptoms shown 
during the period prior to March 24, 2005 includes 
nightmares, intrusive thoughts about Vietnam, violent 
outbursts and confrontations, depressed mood, social 
isolation, and suicidal and homicidal ideations.  

Specifically, the medical evidence from the effective date of 
the grant of service connection through March 23, 2005 
reflects impairment in work, as the June 2002 VA examiner 
noted that the veteran could not work in the field of nursing 
because of PTSD symptoms, and offered that his severe PTSD 
symptoms made it difficult for him to obtain or keep a job.  
Impairment in family relations is demonstrated by the fact 
that the veteran no longer shares a bed with his girlfriend 
of over 20 years due to the fact that he has strangled her in 
his sleep.  Further, as the medical evidence of record 
reflects consistent reports of intrusive thoughts and 
depressed mood since the grant of service connection, the 
Board finds that impairment in these areas is demonstrated.  
As such, deficiencies in most areas, as contemplated in a 70 
percent rating, have been demonstrated.  

While the veteran was assigned a GAF score of 55 by the June 
2002 VA examiner, the remainder of the GAF scores for the 
period in question are 50 or less.  According to DSM-IV, a 
GAF score from 51 to 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Even though the June 
2002 VA examiner assigned a GAF score of 55, he specifically 
indicated that the veteran had severe symptoms of PTSD, and 
that these symptoms made it difficult for him to obtain or 
keep a job.  A GAF score from 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., having no 
friends, and being unable to keep a job).  GAF scores in this 
range were assigned from October 2002 through April 2004.  As 
these scores reflect serious symptoms or serious impairment 
in social or occupational functioning, they are consistent 
with a 70 percent rating.  

The Board further points out the GAF scores of 40, assigned 
during the veteran's October 2002 hospitalization and during 
VA treatment in January 2003, as well as the GAF score of 35, 
assigned during VA treatment in November 2002, further 
support the assignment of a 70 percent disability rating for 
the veteran's PTSD during this time period.  According to 
DSM-IV, GAF scores ranging from 31 to 40 are assigned when 
there is some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Thus, the 
assigned GAF scores suggest the type of impairment 
contemplated by the assignment of a 70 percent disability 
rating.  

Given the foregoing, and affording the veteran the benefit-
of-the-doubt (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102), the Board finds that, as of May 1, 2002 effective 
date of the grant of service connection, the criteria for a 
70 percent rating are met.  

However, the Board finds that the veteran's PTSD symptoms do 
not warrant assignment of the maximum 100 percent rating at 
any point during the period prior to March 24, 2005.  In this 
regard, the veteran's symptoms have not been of the type or 
severity during this period to indicate total occupational 
and social impairment.  

As noted throughout the record, the veteran has maintained a 
relationship with his long-time girlfriend.  Therefore, he is 
shown to be able to be around other people.  In addition, the 
veteran has not been found to have any disorientation to time 
or place, and did not have any memory loss for names of close 
relatives, his own occupation, or his own name.  Moreover, 
although the veteran has reported suicidal thoughts, he has 
not had any attempts; and while the record reflects some 
violent confrontations prior to March 24, 2005, during his 
October 2002 hospitalization, the veteran contracted for his 
safety and the safety of others, and subsequent VA treatment 
reports reflect that the veteran was withdrawn and isolated 
in his home to avoid confrontation, reflecting that the 
veteran is not in persistent danger of hurting himself or 
others.  As such, the psychiatric symptoms shown do not 
support the assignment of the maximum, 100 percent, rating.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
between the October 1, 2002 effective date of the grant of 
service connection and March 24, 2005, the veteran's service-
connected PTSD has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b).  

In this regard, the Board notes that the veteran's disability 
has not been objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the 70 percent 
rating), as, during the June 2002 VA examination, the veteran 
reported that he was on disability from the police force due 
to knee injuries, rather than PTSD.  Further, while the 
veteran reported during the same examination that PTSD 
symptoms prevented him from working in nursing, the examiner 
opined that his symptoms made it difficult for him to obtain 
or keep a job, but not that employment was precluded.  There 
also is no objective evidence that the disability has 
warranted frequent periods of hospitalization, or that it has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Additionally, the Boards notes that, while, resolution of 
reasonable doubt the veteran's favor in assigning an initial 
70 percent rating is warranted, the preponderance of the 
evidence is against assignment of an initial rating greater 
than 70 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under these circumstances, the Board finds that the criteria 
for assignment of an initial 70 percent, but no higher, 
rating for PTSD are met.  


ORDER

An initial 70 percent rating for PTSD, prior to March 24, 
2005, is granted, subject to the laws and regulations 
governing the payment of VA compensation.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


